 Case 2:19-cv-02018-TLP-dkv Document 1 Filed 01/04/19 Page 1 of 14                     PageID 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE

CAROLYN WHITE,

       Plaintiff,

v.                                                   Case No.
                                                     JURY DEMANDED
IBERIABANK,
A Louisiana corporation,

       Defendant.

                         VERIFIED COMPLAINT FOR DAMAGES


       COMES NOW, Plaintiff Carolyn White (hereinafter, “Plaintiff” and/or “Ms. White”), by

and through counsel, and for her Complaint against Defendant IBERIABANK (hereinafter,

“Defendant” or “Iberia Bank”), states and alleges as follows:

                              NATURE OF THE COMPLAINT

       1.      Ms. White brings a cause of action under federal law, specifically the Fair Labor

Standards act (“FLSA”), 29 U.S.C. § 201, et seq.

       2.      Ms. White brings this action against Defendant for unpaid overtime

compensation, working “off-the-clock,” and related penalties and damages.

       3.      Ms. White is a former employee of Defendant who alleges that Defendant failed

and refused to pay her the statutory required overtime premium for all hours worked over forty

(40) in a designated work week. Defendant required that Ms. White work off the clock during

her lunch break and before and/or after hours.

       4.      Ms. White further alleges that Defendant retaliated against her for reporting

violations of the FLSA by when she insisted on payment for time spent working off-the-clock


                                                 1
 Case 2:19-cv-02018-TLP-dkv Document 1 Filed 01/04/19 Page 2 of 14                       PageID 2



and for reporting violations of the FLSA when she insisted that her time sheets be amended to

reflect the correct number of hours she worked in a given workweek. Plaintiff asserts these

actions were taken against her in violation of the FLSA’s anti-retaliation provision.

       5.      Defendant’s practices are in violation of the Fair Labor Standards Act (“FLSA”)

29 U.S.C. § 201, et seq. Plaintiff seeks declaratory relief, overtime premiums for all hours

worked over forty (40) in any given workweek required, suffered, or permitted by Defendants

and wages for all hours worked and not compensated (“off the clock” hours), liquidated,

compensatory, and/or other damages as permitted by applicable law; attorneys’ fees, costs, and

expenses incurred in this action.

       6.      Defendant’s practice and policy is and has been, during Plaintiff’s entire tenure

with Defendant to willfully fail and refuse to pay an overtime premium due and owing to

Plaintiff in violation of the FLSA, to willfully fail to compensate Plaintiff for all hours worked

while employed by Defendant, and to willfully retaliate against Plaintiff for engaging in activity

protected under the FLSA’s anti-retaliation provision while employed by Defendant, in violation

of the FLSA.

       7.      Defendant institutes and carries out an unlawful policy and practice of refusing to

pay Plaintiff for all time worked and refusing to pay her overtime for all hours worked in any

given workweek over forty (40), notwithstanding the fact that she is a non-exempt employee

entitled to an overtime premium under the FLSA.

                                 JURISDICTION AND VENUE

       8.      This action for damages is brought pursuant to the Fair Labor Standards Act, 29

U.S.C. § 201, et seq.




                                                 2
 Case 2:19-cv-02018-TLP-dkv Document 1 Filed 01/04/19 Page 3 of 14                       PageID 3



       9.      This Court has original federal question subject matter jurisdiction pursuant to 28

U.S.C. §§ 216(b) and 217.

       10.     Defendant is a legal entity and has sufficient minimum contacts with the State of

Tennessee such that it is subject to service of process in Tennessee. Therefore, this court has

personal jurisdiction over Defendant.

       11.     Defendant does business in the Western Division of Tennessee. Furthermore, a

substantial part of events giving rise to Plaintiff’s claims occurred in the Western District of

Tennessee. Thus, venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       12.     Plaintiff Carolyn White is an adult resident of Trenton, Gibson County,

Tennessee.

       13.     Plaintiff was an employee of Defendant for FLSA purposes.

       14.     Defendant Iberia Bank is a banking institution with several branches located

throughout the Mid-South region, including the Wolf River branch, located at 7860 Wolf River

Boulevard, Germantown, Tennessee 38138, where Plaintiff worked. Defendant Iberia Bank is a

Louisiana corporation, with its principal place of business at 200 West Congress Street,

Lafayette, Louisiana 70501. Defendant is registered to do business in the State of Tennessee, and

may be served with process through its Registered Agent, CT Corporation System, at 300

Montvue Road, Knoxville, Tennessee 37919. At all relevant times, Defendant Iberia Bank was

Plaintiff’s employer under 29 U.S.C. § 203(e)(1).

                                  FACTUAL BACKGROUND

       15.     Plaintiff Ms. White was an employee of Defendants for all relevant time periods

for FLSA purposes as defined in 29 U.S.C. § 203(e)(1).



                                                  3
 Case 2:19-cv-02018-TLP-dkv Document 1 Filed 01/04/19 Page 4 of 14                      PageID 4



       16.     Defendant operates an Iberia Bank branch at 7860 Wolf River Boulevard in

Germantown, Tennessee, 38138.

       17.     At all relevant times herein, Defendant was an employer under 29 U.S.C. §203(d).

       18.     Plaintiff was paid on an hourly rate basis.

       19.     Plaintiff was paid approximately $16.82 per hour.

       20.     Defendant employed Plaintiff from approximately 2012 until she was

constructively discharged on or about July 2, 2018.

       21.     Defendant failed and refused to pay Plaintiff for all hours worked.

       22.     Defendant failed and refused to pay Plaintiff for work performed before she

clocked in at the start of her regularly scheduled shift, in any given work week.

       23.     Defendant knew or should have known that Plaintiff was performing work before

she clocked in at the start of her regularly scheduled shift for Defendant’s benefit.

       24.     Plaintiff worked off the clock multiple times in any given workweek.

       25.     Defendant failed to compensate Plaintiff for all compensable time she worked at

Defendant’s facility.

       26.     Plaintiff’s position reported to the Branch Manager and Assistant Branch

Manager.

       27.     The Branch Managers and Assistant Branch Managers reported to the Regional

Manager.

       28.     Plaintiff began working under Mr. Maurice Butler in or about 2012.

       29.     Mr. Butler was the Senior Regional Manager for Iberia Bank.

       30.     Mr. Butler oversaw several Iberia Bank branches, including the Wolf River

branch where Plaintiff worked.



                                                  4
 Case 2:19-cv-02018-TLP-dkv Document 1 Filed 01/04/19 Page 5 of 14                       PageID 5



       31.      Part of Plaintiff’s duties as a Universal Banker working at Iberia Bank’s Wolf

River branch included opening the branch each day.

       32.      On information and belief, Defendant’s protocols required a minimum of two

employees to be present when the branch was opened.

       33.      One employee would enter the premises and conduct a safety check to ensure no

one had broken in during the night, and that no one was lying in wait to ambush an employee in

order to commit a robbery.

       34.      The employee responsible for conducting the safety check would also start up the

computers to enable other employees to clock in upon their arrival.

       35.      The second employee would wait outside the branch for the employee conducting

the safety check to give the “all clear” signal which would permit the second employee to enter

the building.

       36.      Plaintiff would arrive early or on time, at approximately 8:00 a.m. to meet her

counterpart in order to open the bank and conduct the safety check.

       37.      However, the second employee assigned to open the branch was frequently late,

and Plaintiff often had to wait up to twenty-five (25) minutes before she could enter the bank, let

alone conduct the safety check and start the computer systems before clocking in for the day.

       38.      Plaintiff often reported to her managers that she should be paid for waiting on the

second employee to arrive to open the branch.

       39.      Plaintiff reported to her managers that her time cards did not reflect an accurate

number of hours she was working in any given workweek.

       40.      Plaintiff was typically left waiting for another employee to arrive four (4) days

out of every five-day workweek.



                                                  5
 Case 2:19-cv-02018-TLP-dkv Document 1 Filed 01/04/19 Page 6 of 14                    PageID 6



       41.     When Plaintiff would complain that her hours were not accurately reflected, she

was met with managers who varied in their willingness to make corrections to her time card.

       42.     When Plaintiff would complain to her Branch Manager or Assistant Branch

Manager that her time sheet did not accurately reflect the total number of hours she worked in a

given workweek, Defendant knew or should have known that Plaintiff was performing work

outside of regular business hours.

       43.     Mr. Butler served as interim Branch Manager for Defendant’s Wolf River branch,

and subsequently received some of Ms. White’s complaints concerning the inaccuracies of her

time card.

       44.     Additionally, in his capacity as Regional Branch Manager, Mr. Butler would

carefully review time cards for employees in his region each week.

       45.     Therefore, Mr. Butler knew that Ms. White had complained her time cards were

inaccurate and requested her hours be corrected, as her time cards would show she worked forty

(40) hours or more in a given workweek.

       46.     Mr. Butler would get upset or even angry when an employee had overtime.

       47.     Mr. Butler would communicate his displeasure at having to pay employees for

their overtime hours to the branch managers, who would then advise hourly employees to avoid

accruing overtime if at all possible.

       48.     In one specific instance in or about the summer of 2014, Ms. Heather Boyd-

Griffin, the assistant branch manager, issued a verbal warning to Ms. White stating that Ms.

White would receive a written warning or further discipline if she accrued overtime hours.

       49.     Plaintiff repeatedly made complaints that her time sheet was inaccurate.




                                                6
 Case 2:19-cv-02018-TLP-dkv Document 1 Filed 01/04/19 Page 7 of 14                       PageID 7



       50.     Plaintiff repeatedly complained to her managers, when she requested payment for

work performed for Iberia Bank.

       51.     Defendant retaliated against Plaintiff by issuing her unwarranted disciplinary

actions over the period of 2015 until her constructive discharge on or about July 2, 2018.

       52.     Defendant issued Plaintiff approximately three (3) disciplinary actions between

2015 and July 2, 2018.

       53.     On information and belief, Mr. Maurice Butler, Defendant’s Regional Manager,

drafted these disciplinary actions to reprimand Plaintiff for events that either did not occur as

described, or were not in violation of Defendant’s policies and procedures.

       54.     In one particular instance, Ms. Stacy Ferrente, the Wolf River Branch Manager,

issued a disciplinary action to Plaintiff for allegedly improperly processing a payment received

through the mail.

       55.     Plaintiff asserts she took all steps necessary to vet the payment and the account, in

compliance with Defendant’s policies and procedures.

       56.     Ms. Ferrente stated to Plaintiff that “[she] would have done the same thing.,”

when she presented Ms. White with the formal disciplinary action.

       57.     Plaintiff was not responsible for determining pay rate and hours for Defendant’s

employees.

       58.     Plaintiff was not responsible for evaluating Defendant’s employees’ productivity

and job performance for raises or promotions.

       59.     Plaintiff did not maintain the company’s production or sales records to use in

supervision or control of Defendant’s employees.

       60.     Plaintiff was not able to discipline Defendant’s employees.



                                                  7
 Case 2:19-cv-02018-TLP-dkv Document 1 Filed 01/04/19 Page 8 of 14                       PageID 8



        61.     Plaintiff was not in charge of resolving employee complaints.

        62.     Plaintiff was not responsible for deciding what kind of materials, products,

supplies, machinery, or tools would be bought and used by Defendant.

        63.     Plaintiff did not control the flow and distribution of said materials.

        64.     Plaintiff was not responsible for the safety of the employees and/or property of

Defendant.

        65.     Plaintiff was a non-exempt employee for all relevant time periods herein.

        66.     Defendant told Plaintiff which work assignments to complete, when they had to

be completed, and how the work should be performed.

        67.     Defendant had the power to hire and fire Plaintiff.

        68.     Defendant controlled the number of hours Plaintiff worked, the rate, and the

method of her payment.

        69.     Plaintiff was constructively discharged from her employment with Defendant on

or about July 2, 2018.

  COUNT I – VIOLATION OF THE FAIR LABOR STANDARDS ACT – FAILURE TO
                            PAY OVERTIME

        70.     Plaintiff realleges and reincorporates the allegations contained in Paragraphs 1

through 69 as if fully set forth herein.

        71.     Upon information and belief, at all relevant times, Defendant has been, and

continues to be, an “employer” engaged in the interstate “commerce” and/or in the production of

“goods” for “commerce” within the meaning of the FLSA, 29 U.S.C. § 203.

        72.     Upon information and belief, at all relevant times, Defendant employed

“employee[s],” including Plaintiff.




                                                  8
 Case 2:19-cv-02018-TLP-dkv Document 1 Filed 01/04/19 Page 9 of 14                       PageID 9



       73.     Upon information and belief, at all relevant times, Defendant had gross operating

revenues in excess of $500,000.00 (Five Hundred Thousand Dollars).

       74.     The FLSA requires each covered employer, such as Defendant, to compensate all

non-exempt employees for all hours worked at an hourly rate and compensate all non-exempt

employees at a rate of not less than one and one-half the regular rate of pay for work performed

in excess of forty hours in a work week.

       75.     Defendant failed to pay Plaintiff for off the clock hours worked, including before

the start of her regularly scheduled shift.

       76.     As a result, Defendant failed to pay Plaintiff overtime premium for all hours

worked in a given workweek.

       77.     Defendants regularly suffered or permitted Plaintiff to perform compensable work

integral and indispensable to principal activities before she clocked in at the start of the work

day.

       78.     Plaintiff is entitled to be paid compensation for all hours worked and is entitled to

be paid for all compensable work Defendants suffered or permitted Plaintiff to perform before

she clocked in at the start of the work day.

       79.     Defendant knew or should have known that compensable work was being

performed off the clock because Plaintiff complained to her Branch Managers and Assistant

Branch Managers repeatedly that the time she spent performing tasks for the benefit of

Defendant’s business were not counted towards the total number of hours worked in a given

work week.

       80.     Further, Defendant knew or should have known that Ms. White was performing

work off the clock because Iberia Bank’s policies and procedures required off the clock work.


                                                  9
Case 2:19-cv-02018-TLP-dkv Document 1 Filed 01/04/19 Page 10 of 14                       PageID 10



        81.     As a result of Defendant’s failure to compensate Plaintiff for all hours worked,

Defendant violated the FLSA, including 29 U.S.C. § 207(a)(1) and § 206(a).

        82.     Defendants’ failure to compensate Plaintiff properly under the FLSA was not a

good faith violation of the FLSA under 29 U.S.C. § 260.

        83.     Further, by failing to accurately record, report, and/or preserve records of hours

worked by employees, Defendant has failed to make, keep, and preserve records with respect to

its employees sufficient to determine wages, hours, and other conditions and practice of

employment, in violation of the FLSA, 29 U.S.C. § 201, et seq.

        84.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a) as Defendant knew, or showed reckless disregard for the

fact that its compensation practices were in violation of the law.

COUNT II – VIOLATION OF THE FAIR LABOR STANDARDS ACT - RETALIATION

        85.     Plaintiff realleges and reincorporates the allegations contained in Paragraphs 1

through 84 as if fully set forth herein.

        86.     During her employment with Defendant, Plaintiff engaged in protected activity

under the FLSA.

        87.     Specifically, Plaintiff complained to her immediate supervisors that Defendant

suffered or permitted her to perform compensable work before she clocked in at the start of the

work day, and the time she spent performing such work for the benefit of Defendant’s business

were not counted towards the total number of hours worked in a given work week.

        88.     Plaintiff made these complaints to her Branch Managers and Assistant Branch

Managers, individuals immediately over her in the chain of supervisory authority.




                                                 10
Case 2:19-cv-02018-TLP-dkv Document 1 Filed 01/04/19 Page 11 of 14                       PageID 11



       89.     When Plaintiff engaged in this conduct, she caused a complaint to be instituted

under the FLSA.

       90.     Plaintiff was subjected to not less than three (3) disciplinary actions in the period

of 2015 until her constructive discharge on or about July 2, 2018.

       91.     Plaintiff was subjected to disciplinary actions for events that did not occur as

described in the written disciplinary document, or were not in violation of Defendant’s policies

and procedures.

       92.     Plaintiff was subjected to unwarranted disciplinary actions in retaliation for

complaining that her time sheets did not accurately reflect all hours she worked in a given

workweek, and for demanding that they be corrected.

       93.     On or about July 2, 2018, Plaintiff was constructively discharged from her

employment with Defendant.

       94.     An employer retaliates against an employee when it seeks to discourage

employees from engaging in their statutorily protected rights.

       95.     Making complaints to one’s employers about work performed not being reflected

on one’s timesheets, and demanding that they be corrected qualifies as protected activity under

the FLSA.

       96.     By subjecting Plaintiff to numerous unwarranted disciplinary actions, Defendant

subjected Plaintiff to adverse employment actions.

       97.     By constructively discharging Plaintiff, Defendant subjected Plaintiff to an

adverse employment action.




                                                 11
Case 2:19-cv-02018-TLP-dkv Document 1 Filed 01/04/19 Page 12 of 14                        PageID 12



       98.     Defendant would not have subjected Plaintiff to these disciplinary actions or

constructively discharged her if not for her complaints about its wage and hour violations under

the FLSA.

       99.     By subjecting Plaintiff to unwarranted disciplinary actions and constructively

discharging her, Defendant sought to prevent Plaintiff from initiating a lawsuit or filing any

formal complaint against Defendant.

       100.    As a result of Plaintiff’s protected activity, Defendants retaliated against Plaintiff

in violation of 29 U.S.C. § 215(a)(3).

       101.    Plaintiff sustained monetary and non-monetary damages as a result of

Defendant’s illegal conduct, and demand such legal and equitable relief as will effectuate the

purposes of the FLSA, including but not limited to the following:

                   a. Back Pay;

                   b. Front Pay;

                   c. Compensatory damages;

                   d. Liquidated damages;

                   e. Appropriate affirmative action;

                   f. Accrual of back and front pay and fringe benefits; and

                   g. Any other relief that this Court deems just and equitable.

    COUNT III – VIOLATION OF THE TENNESSEE PUBLIC PROTECTION ACT,
                      TENN. CODE ANN. 50-1-304 et seq.

       102.    Plaintiff realleges and reincorporates the allegations contained in Paragraphs 1

through 101 as if fully set forth herein.

       103.    Additionally, or alternatively, Defendant’s actions towards Plaintiff constitute

retaliation under the Tennessee Public Protection Act, Tenn. Code Ann. § 50-1-304 et seq.

                                                 12
Case 2:19-cv-02018-TLP-dkv Document 1 Filed 01/04/19 Page 13 of 14                        PageID 13



        104.   Plaintiff complained that her time cards did not accurately reflect the number of

hours she worked for Defendant, and requested that her managers correct them.

        105.   Plaintiff reported Defendant’s illegal activity of inaccurately reporting the time

she spent performing work for Defendant, so as to avoid paying her for all hours worked in a

given workweek, including hours worked over forty (40).

        106.   In making this report, Plaintiff refused to remain silent about illegal activities

        107.   Plaintiff’s reports were investigated by her various managers, who sometimes

made corrections to Plaintiff’s time cards to account for all hours Plaintiff performed work for

Defendant.

        108.   Plaintiff made reports of inaccuracies on her time cards over the entire period of

her employment with Defendant.

        109.   As a result of her reports, Plaintiff was targeted for and issued unwarranted

disciplinary actions by Defendant’s Regional Manager, Mr. Butler.

        110.   As a result of her reports and the subsequent targeting for unwarranted discipline,

Plaintiff was constructively discharged from her employment with Defendant on or about July 2,

2018.

        111.   Plaintiff’s complaints about inaccurate hours on her time cards were the direct and

proximate cause of Plaintiff’s constructive discharge.

        112.   As a result of Plaintiff’s constructive discharge, Plaintiff has suffered economic

damages, humiliation, embarrassment, degradation, emotional distress, and mental anguish.




                                                 13
Case 2:19-cv-02018-TLP-dkv Document 1 Filed 01/04/19 Page 14 of 14                     PageID 14



                                      PRAYER FOR RELIEF

Wherefore, Plaintiff prays as follows:

       1.      A declaratory judgment that the practices complained of herein are unlawful

       under the Fair Labor Standards Act;

       2.      Pre-judgment and post-judgment interest, as provided by law,

       3.      An award of money damages for unpaid wages, including liquidated damages,

       front pay, back pay, and compensatory damages, and penalties in an exact amount to be

       determined at trial;

       4.      Costs and expenses of this action incurred herein, including reasonable attorneys’

       fees and expert fees;

       5.      That this matter be tried by a jury;

       6.      Any and all such other and further legal and equitable relief as this Court deems

       necessary, just, and proper.

Dated: January _4_, 2019                              Respectfully submitted,



                                                      s/Bailey H. Dorsey

                                                      Alan G. Crone, TN Bar No. 014285
                                                      Laura Ann E. Bailey, TN Bar No. 27078
                                                      Bailey H. Dorsey, TN Bar No. 33664
                                                      THE CRONE LAW FIRM, PLC
                                                      88 Union Avenue, 14th Floor
                                                      Memphis, TN 38103
                                                      (901) 737.7740 (voice)
                                                      (901) 474.7926 (fax)
                                                      acrone@cronelawfirmplc.com
                                                      lbailey@cronelawfirmplc.com
                                                      bdorsey@cronelawfirmplc.com

                                                      Attorneys for Plaintiffs



                                                 14
